DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to the specification and claim 8 have overcome the previously set forth objections.
Response to Arguments
The claim set has been examined in earnest under the broadest reasonable interpretation of the claim language. If the applicant believes the novel aspects are held within the differences between first, second, third or threshold audio signals and the extraction of the target audio signal to determine barking, the independent claim should further detail these aspects because, the entirety of the first audio signal is “extracted” by the processor to become a “target audio signal” as shown in the rejection below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-15,17-20 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Bonge (US 9675051 B2).
For claim 1; Bonge discloses a system for controlling barking of an animal that wears a monitoring device (fig. 1 (1)), the system comprising: 
at least one storage device (column 27; lines 14-16 and fig. 1 (4)) including a set of instructions (column 3; line 3-9 & column 8; lines 32-35); and 
at least one processor (column 9-10; lines 44-12) configured to communicate with the at least one storage device (column 27; lines 14-16), 
wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations (column 8; lines 32-35) including: 
obtaining, from the monitoring device, status information of the animal (columns 10-11; lines 48-12 and column 14; lines 46-49), the status information including a second audio signal representing a second sound (columns 10-11; lines 48-12 and column 14; lines 46-49, the second audio signal being the sounds received through the microphone whether that be an environmental sound or the barking animal); 
determining, based on one or more first voiceprint features (column 10; lines 57-61) of the animal and one or more second voiceprint features of the second sound the status information, whether the animal is barking (columns 10-11; lines 48-1), 
wherein the one or more first voiceprint features being used to uniquely identify the animal (columns 10-11; lines 57-61);
in response to a determination that the animal is barking, obtaining, from the monitoring device, a first audio signal representing a first sound (column 10; lines 57-61); 
extracting, from the first audio signal, a target audio signal that represents a target sound made by the animal (column 10; lines 57-61); 
determining, based on the target audio signal, whether an anti-bark operation needs to be performed on the animal (column 10; lines 63-67); and     
in response to a determination that the anti-bark operation needs to be performed on the animal, causing the monitoring device to perform the anti-bark operation on the animal (column 10; lines 63-67).  
For claim 2; Bonge teaches all limitations as stated above.
Bonge further discloses a system wherein the monitoring device includes an audio sensor (22), the second audio signal representing the second sound acquired by the audio sensor (column 10; lines 57-61), and 
the determining, based on one or more first voiceprint features of the animal and one or more second voiceprint features of the second sound, whether the animal is barking includes: determining, based on the one or more first voiceprint features and the one or more second voiceprint features, whether the second sound is made by the animal (columns 10-11; lines 57-1); and in response a determination that the second sound is made by the animal, determining that the animal is barking (columns 10-11; lines 57-1).  
For claim 3; Bonge teaches all limitations as stated above.
Bonge further discloses a system wherein the one or more first voiceprint features including at least one of a tone, a pitch, a length, a sound intensity, a sound frequency, a rhythm, a linear prediction coefficients feature, a perceptual linear predictive feature, a Tandem feature, a linear predictive cepstral coefficient feature, a Mel frequency cepstrum coefficient feature, a deep feature, or a power-normalized cepstral coefficient feature (column 10; lines 56-61).
For claim 4; Bonge teaches all limitations as stated above.
Bonge further discloses a system wherein the monitoring device includes a motion sensor (fig. 7 (19)), the status information of the animal includes a motion signal indicating a motion parameter of a mouth or a neck of the animal (column 10; lines 16-19), and the operations further includes: 
determining, based on the motion signal, whether the motion parameter of the mouth or the neck of the animal exceeds a first threshold value (column 10; lines 16-20); and 
in response to a determination that the motion of the mouth or the neck of the animal exceeds a first threshold value, determining that the animal is barking (column 9; lines 44-66).
For claim 5; Bonge teaches all limitations as stated above.
Bonge further discloses system wherein the monitoring device includes a physiological sensor (column 10; lines 20-23), the status information of the animal includes a physiological signal indicating a physiological parameter of the animal (column 10; lines 20-23), and the operations further includes: 
determining, based on the physiological parameter, whether the physiological parameter of the animal exceeds a second threshold value (column 9; lines 6-11); and 
in response to a determination that the physiological parameter of the animal exceeds the second threshold value, determining that the animal is barking (column 9; lines 6-11).
For claim 6; Bonge teaches all limitations as stated above.
Bonge further discloses a system wherein the operations further includes: 
determining, based on the target audio signal, an acoustic feature value of the first sound (column 10; lines 56-60); 
determining whether the acoustic feature value is greater than (columns 10-11; lines 62-3) a third threshold value (column 11; lines 1-3); and 
in response to a determination that the acoustic feature value is greater than the third threshold value, determining that the anti-bark operation needs to be performed on the animal (column 10; line 63-67).
For claim 8; Bonge teaches all limitations as stated above.
Bonge further discloses a system the operations further comprising: 
determining the third threshold value based on at least one of a characteristic of the animal or an environment of the animal (column 11; lines 1-3).
For claim 9; Bonge teaches all limitations as stated above.
Bonge further discloses a system wherein the performing the anti-bark operation includes: causing the monitoring device to generate at least one of a sound, a vibration, an electric shock, a light, an ultrasound, or spray (column 12; lines 28-63).
For claim 10; Bonge discloses a method for controlling barking of an animal that wears a monitoring device (fig. 1 (1)), the method comprising: 
obtaining, from the monitoring device, status information of the animal (columns 10-11; lines 48-12 and column 14; lines 46-49), the status information including a second audio signal representing a second sound (columns 10-11; lines 48-12 and column 14; lines 46-49, the second audio signal being the sounds received through the microphone whether that be an environmental sound or the barking animal);     
determining, based on one or more first voiceprint features (column 10; lines 57-61) of the animal and one or more second voiceprint features of the second sound, whether the animal is barking, wherein the one or more first voiceprint features being used to uniquely identify the animal (columns 10-11; lines 48-1); 
in response to a determination that the animal is barking, obtaining, from the monitoring device, a first audio signal representing a first sound (column 10; lines 57-61); 
extracting, from the first audio signal, a target audio signal that represents a target sound made by the animal (column 10; lines 57-61); 
determining, based on the target audio signal, whether an anti-bark operation needs to be performed on the animal (column 10; lines 63-67); and in response to a determination that the anti-bark operation needs to be performed on the animal, causing the monitoring device to perform the anti-bark operation on the animal (column 10; lines 63-67).
For claim 11; Bonge teaches all limitations as stated above.
Bonge further discloses a method wherein the monitoring device includes an audio sensor (22), the second audio signal representing the second sound acquired by the audio sensor (column 10; lines 57-61), and 
the determining, based on one or more first voiceprint features of the animal and one or more second voiceprint features of the second sound, whether the animal is barking includes: determining, based on the one or more first voiceprint features and the one or more second voiceprint features, whether the second sound is made by the animal (columns 10-11; lines 57-1); and in response a determination that the second sound is made by the animal, determining that the animal is barking (columns 10-11; lines 57-1).
For claim 12; Bonge teaches all limitations as stated above.
Bonge further discloses a method the one or more first voiceprint features include at least one of a tone, a pitch, a length, a sound intensity, a sound frequency, a rhythm, a linear prediction coefficients feature, a perceptual linear predictive feature, a Tandem feature, a linear predictive cepstral coefficient feature, a Mel frequency cepstrum coefficient feature, a deep feature, or a power-normalized cepstral coefficient feature (column 10; lines 56-61).
For claim 13; Bonge teaches all limitations as stated above.
Bonge further discloses a method wherein the monitoring device includes a motion sensor (fig. 7 (19)), the status information of the animal includes a motion signal indicating a motion parameter of a mouth or a neck of the animal (column 10; lines 16-19), and the method further includes: 
determining, based on the motion signal, whether the motion parameter of the mouth or the neck of the animal exceeds a first threshold value (column 10; lines 16-20); and 
in response to a determination that the motion of the mouth or the neck of the animal exceeds a first threshold value, determining that the animal is barking (column 9; lines 44-66).
For claim 14; Bonge teaches all limitations as stated above.
Bonge further discloses a method wherein the monitoring device includes a physiological sensor (column 10; lines 20-23), the status information of the animal includes a physiological signal indicating a physiological parameter of the animal (column 10; lines 20-23), and the method further includes: 
determining, based on the physiological parameter, whether the physiological parameter of the animal exceeds a second threshold value (column 9; lines 6-11); and 
in response to a determination that the physiological parameter of the animal exceeds the second threshold value, determining that the animal is barking (column 9; lines 6-11).
For claim 15; Bonge teaches all limitations as stated above.
Bonge further discloses a method wherein the determining whether an anti-bark operation needs to be performed on the animal includes: 
determining, based on the target audio signal, an acoustic feature value of the target sound (column 10; lines 56-60); 
determining whether the acoustic feature value is greater than (columns 10-11; lines 62-3) a third threshold value (column 11; lines 1-3); and 
in response to a determination that the acoustic feature value is greater than the third threshold value, determining that the anti-bark operation needs to be performed on the animal (column 10; line 63-67).
For claim 17; Bonge teaches all limitations as stated above.
Bonge further discloses a method further comprising: determining the third threshold value based on at least one of a characteristic of the animal or an environment of the animal (column 11; lines 1-3).
For claim 18; Bonge teaches all limitations as stated above.
Bonge further discloses a method wherein the performing the anti-bark operation includes: causing the monitoring device to generate at least one of a sound, a vibration, an electric shock, a light, an ultrasound, or spray (column 12; lines 28-63).
For claim 19; Bonge discloses a non-transitory computer readable medium ((4) or (5)), comprising a set of instructions for controlling barking of an animal that wears a monitoring device (1), wherein when executed by at least one processor (18), the set of instructions direct the at least one processor to effectuate a method, the method comprising:
obtaining, from the monitoring device, status information of the animal (columns 10-11; lines 48-12 and column 14; lines 46-49), the status information including a second audio signal representing a second sound (columns 10-11; lines 48-12 and column 14; lines 46-49, the second audio signal being the sounds received through the microphone whether that be an environmental sound or the barking animal); 
determining, based on one or more first voiceprint features (column 10; lines 57-61) of the animal and one or more second voiceprint features of the second sound, whether the animal is barking (columns 10-11; lines 48-1), wherein the one or more first voiceprint features being used to uniquely identify the animal (columns 10-11; lines 57-61); 
in response to a determination that the animal is barking, obtaining, from the monitoring device, a first audio signal representing a first sound (column 10; lines 57-61); 
extracting, from the first audio signal, a target audio signal that represents a target sound made by the animal (column 10; lines 57-61); 
determining, based on the target audio signal, whether an anti-bark operation needs to be performed on the animal (column 10; lines 63-67); and in response to a determination that the anti-bark operation needs to be performed on the animal, causing the monitoring device to perform the anti-bark operation on the animal (column 10; lines 63-67).
For claim 20; Bonge teaches all limitations as stated above.
Bonge further discloses a non-transitory computer readable medium of claim 19, wherein the monitoring device includes an audio sensor (22), the second audio signal representing the second sound being acquired by the audio sensor (column 10; lines 57-61), and 
the determining, based on one or more first voiceprint features of the animal and one or more second voiceprint features of the second sound, whether the animal is barking includes: determining, based on the one or more first voiceprint features and the one or more second voiceprint features, whether the second sound is made by the animal (columns 10-11; lines 57-1); and 
in response a determination that the second sound is made by the animal, determining that the animal is barking (columns 10-11; lines 57-1).
Allowable Subject Matter
Claims 7 & 16  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In these claims the target audio's scope has been narrowed, the limitation wherein the extraction .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE PAIGE MACCRATE/Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642